I DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent was formally charged with several violations of the Rules of Professional Conduct for negligently permitting her client’s cause of action to prescribe by failing to file suit, for failing to inform her client that the suit prescribed, and for failing to advise her client to seek advice from other counsel because of a conflict of interest. On February 17, 1995, this court rendered judgment, accepting the recommendation of the hearing committee and disciplinary board that respondent be suspended for eighteen *690months, but that the suspension be suspended and respondent placed on probation for two years. A condition of probation was that respondent satisfy a civil judgment obtained by her client against her. In Re Dixon, 94-3084 (La.2/17/95), 650 So.2d 740.
Subsequently, over a seven month period, respondent made payments totaling $500.00 on the judgment, leaving an unpaid balance as of September 22, 1995 at $10,097.48. The disciplinary counsel filed a rule to revoke respondent’s probation and impose the eighteen month suspension. After a hearing, the disciplinary board recommended to this court that respondent’s probation be extended an additional period of two years and that during that two year period of probation, respondent should be required to pay $420.71 reflecting equal installments over a 24 month period designed to retire the balance of the civil judgment ($10,097.48).
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that respondent’s period of probation be extended for han additional period of two years from the finality of this court’s judgment. During that two year period of probation, respondent shall make regular monthly payments in the amount of $420.71, reflecting equal monthly installments over a 24 month period designed to retire the balance of $10,097.48. It is further ordered that all other provisions and conditions of probation imposed by this court’s order of February 17, 1995 remain in full force and effect. All costs of this proceeding are assessed to respondent.